BRYAN, Justice
(concurring specially).
I concur with this Court’s no-opinion affirmance of the circuit court’s judgment dismissing the plaintiffs’ complaint.
I write specially to note that I understand the plaintiffs’ desire to ensure that only the names of qualified presidential candidates are .placed on this State’s general-election ballot. However, I agree with Justice Bolin’s special writing insofar as he concludes that no “statutory framework” presently exists in this State that imposes an affirmative duty on the Secretary of State to investigate the qualifications of a candidate for President of the United States of America before printing that candidate’s name on the general-election ballot in this State. Furthermore, I agree with Justice Bolin that no statutory procedure presently exists that, permits Alabama courts to entertain á pre-election challenge to the qualifications of a presidential candidate appearing on a general-election ballot in this State. Because no law currently exists that could afford the plaintiffs the relief they sought below and because the creation of such tew is strictly within the purview of the legislature, I concur to affirm the circuit court’s judgment.